FARR, J.
Epitomized Opinion
Schonsberger was arrested in February 1922 and was charged in Youngstown municipal court with being a suspicious person in violation of an ordinance. The accused was found guilty and fined $25 and imprisoned for 30 days. Schonsberger was arrested in front of a hotel, as he was about to leave Youngstown. Error was prosecuted to common pleas. In affirming the judgment, the court of appeals held:
1. As the evidence disclosed that Schons-berger came to Youngstown on a mission to make money “by criminal means and practices” contrary to the ordinance in question, it cannot be said that the conviction was manifestly against the weight of the evidence.
2. As the offense was not a second offense, as required by the ordinance, the municipal judge was not authorized to sentence the accused to 30 days or to any definite period of time; therefore that part of the ordinance is void for uncertainty and a sentence under it is contrary to law.